Guy, J.
The landlord appeals from a final order in favor of tenant and dismissing the landlord’s proceeding on the merits.
The tenant occupied the’ premises under a monthly tenancy. The premises consisted of a store in front and four living rooms with bath in the rear, the living rooms having a separate entrance as well as an entrance into the store.
The living rooms were occupied by tenant’s family for dwelling purposes and at times the tenant slept in the store.
The proceeding was brought against the tenant as a holdover, the tenant contending that the provisions of the housing laws protected him in the possession of the entire premises in view of the fact that the letting was a single one at a single and entire rental.
While at common law a lease of a combined store and dwelling was not divisible, the weight of authority is that the contrary is the rule under the recent rent laws. Rockaway Point Co., Inc., v. Friberg, 198 App. Div. 923; Bavendam v. Levinson, 116 Misc. Rep. 135, 137-140; Kornbluth v. Brand, 117 id. 298; Bard v. Fried, N. Y. L. J. July 2, 1921.
Final order reversed, with thirty dollars costs, and final order directed awarding to the landlord possession of the store, with costs.
Erlanger and Wasservogel, JJ., concur.
Order reversed.